Citation Nr: 0505960	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-24 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1943 to February 1946.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.

The RO, in August 2001, granted service connection for PTSD, 
and assigned a 30 percent rating effective October 19, 2000 
(the date of the veteran's claim).  In November 2001, the RO 
continued the 30 percent rating for the PTSD.  

The veteran submitted a notice of disagreement (NOD) in 
August 2002, and the RO, in October 2002, increased the 
veteran's PTSD disability rating from 30 percent to 50 
percent, effective October 19, 2000.  Since that rating is 
less than the maximum provided under the applicable criteria, 
it did not represent a complete grant of the benefit sought, 
and the appeal continued.  AB v. Brown, 6 Vet. App. 35 
(1993).  A VA Form 9 was received in August 2003.

In December 2004, the veteran testified before the 
undersigned at a Travel Board hearing at the RO; a transcript 
of the hearing is of record.  During the hearing, the 
undersigned granted a motion to advance the case on the 
Board's docket (AOD) due to the veteran's advanced age.  Also 
during the hearing, the veteran submitted additional 
evidence, along with a waiver of initial RO consideration.  


FINDING OF FACT

Throughout the entire appeal period, based essentially on 
various GAF scale scores, the veteran's PTSD has been shown 
to be manifested by symptoms producing occupational and 
social impairment with deficiencies in most areas; symptoms 
productive of total occupational and social impairment have 
not been shown.



CONCLUSION OF LAW

The criteria for a 70 percent rating for the veteran's 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
(Code) 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  VCAA notice 
requirements appear satisfied as to the instant matter.  
Regarding the rating for the veteran's service-connected 
PTSD, the August 2001 rating decision which granted service 
connection for this disability, and a February 2003 statement 
of the case (SOC) properly provided notice regarding the 
"downstream" increased rating issue.  See VAOPGCPREC 8-
2003.

Factual Basis

An October 2000 report of private psychological examination 
includes a diagnosis of PTSD.  A Global Assessment of 
Functioning (GAF) scale score of 60 was provided.  

At an August 2001 VA PTSD examination, the veteran reported 
mild to moderate symptoms of PTSD.  The veteran complained of 
recurrent thoughts, including nightmares.  Examination showed 
that he denied both suicidal and homicidal ideation.  His 
memory and judgment was intact.  Chronic PTSD was diagnosed.  
A GAF score of 60 was provided.  

An October 2001 VA outpatient psychiatric evaluation 
diagnosed chronic PTSD, described as moderately severe.  A 
GAF score was not provided.  

A July 2002 letter from a private psychologist shows that the 
veteran currently suffered from chronic and severe PTSD.  A 
GAF score of 40 was provided. 

A VA PTSD examination in August 2002 diagnosed PTSD and 
provided a GAF score of 50.  The veteran was noted to have 
retired from the post office, and was at that time employed 
on a part-time basis as a repairman.

VA progress notes dated in June and July 2003 contain GAF 
scores of 35.  

The veteran was admitted into a VA PTSD residential program 
in June 2003 for PTSD symptoms of nightmares, flashbacks, 
recurrent memories, severe anxiety, and depression.  He 
denied ever having psychotic symptoms.  He also denied any 
suicidal ideation.  On discharge 11 days later, PTSD was 
diagnosed, with a GAF score of 35.  

The veteran was again admitted into a VA PTSD residential 
program in August 2003 (his June 2003 admission was noted to 
have been interrupted for a family event).  The admission 
diagnosis was PTSD, with a GAF score of 39.  

A November 2003 VA progress note includes a diagnosis of PTSD 
with a GAF score of 57.  

A December 2004 private psychology interim treatment summary 
report shows that the veteran complained of daily recurrent 
and intrusive recollections of his traumatic experiences.  
The examiner commented that the veteran's preoccupation with 
thoughts of the prolonged length of time he was in harm's way 
while serving on his ship as a plane captain, along with 
other disruptive cognitive patterns, interfered with his 
ability to function on a daily basis and certainly precluded 
his ability to work or interact socially without becoming 
confrontational or adversarial.  Chronic PTSD was diagnosed, 
and a GAF score of 38 was provided.  

The veteran testified before the undersigned in December 2004 
that he was subjected to repeated Kamikaze attacks, including 
two direct hits, while aboard the U.S.S. Bunker Hill in 
Okinawa.  See page 4 of hearing transcript.  He noted that he 
worked for the post office for almost 30 years.  He said that 
he participates socially in a "Player's Club," an acting-
type group.  See page 9 of hearing transcript.  The veteran's 
representative argued that the severity of the veteran's PTSD 
warranted at least a 70 percent rating.  See page 16 of 
hearing transcript.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2004).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

In claims for increased ratings, staged ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The Board observes at the outset 
that the appeal concerning PTSD is essentially from the 
initial rating assigned with the grant of service connection 
in August 2001.  However, the PTSD has remained essentially 
static throughout the appeal period, and staged ratings are 
not indicated.

The veteran's PTSD is currently rated under Code 9411 of VA's 
Rating Schedule.  A 50 percent rating requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  The highest available rating, 100 percent, is 
warranted where there is total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  38 
C.F.R. § 4.130 (2004).

Analysis

The Board finds that the disability picture presented by the 
veteran's PTSD throughout the appeal period, based upon 
reported symptoms and variously assigned GAF scores, 
reasonably warrants assignment of a 70 percent rating.  The 
Board finds significant the above-reported GAF scores of 60 
(October 2000 and August 2001), 40 (July 2002), 50 (August 
2002), 35 (June and July 2003), 39 (August 2003), 57 
(November 2003), and 38 (December 2004) assigned by various 
VA and private medical professionals.  The Court has 
addressed the significance of GAF scores.  See, i.e., 
Richards v. Brown, 9 Vet. App. 266, 267-8 (1996).

Under the Diagnostic and Statistical Manual of Mental 
Disorder, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), a GAF score of 51 to 60 represents 
moderate symptoms, with moderate difficulty in social and 
occupational functioning.  However, a GAF score of 41 to 50 
signifies serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 31 
to 40 signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., where a depressed man avoids friends, neglects family, 
and is not able to work).  See also 38 C.F.R. §§ 4.125, 4.130 
(2003).

These GAF scores are shown to be reasonably consistent with 
findings of occupational and social impairment with 
deficiencies in most areas, warranting a 70 percent rating 
under the rating criteria outlined above.  A rating in excess 
of 70 percent is not warranted, as there is no evidence of 
symptoms productive of total occupational and social 
impairment.

While a December 2004 private psychology interim treatment 
summary report indicated that the veteran's PTSD essentially 
precluded his ability to work "without his becoming 
confrontational or adversarial," at an August 2002 VA PTSD 
examination he reported that he worked part-time.  Further, 
none of the criteria necessary for the assignment of a 100 
percent rating under Code 9411, such as gross impairment of 
thought processes or communication, and persistent delusions 
or hallucinations, are shown by the evidentiary record.





ORDER

A 70 percent rating is granted for PTSD, subject to the 
regulations governing payment of monetary awards.



	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


